[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-14562                 ELEVENTH CIRCUIT
                                                                 FEB 22, 2011
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________                 CLERK

                   D.C. Docket No. 3:01-cr-00038-HES-TEM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

      versus

OTIS MCRAY,
                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                (February 22, 2011)

Before BLACK, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Maurice C. Grant, II, appointed counsel for Otis McRay in this 18 U.S.C.

§ 3582(c)(2) proceeding, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McRay’s sentence is

AFFIRMED.




                                         2